Citation Nr: 0428939	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-04 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for a bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1979.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the RO, which 
increased the veteran's rating from zero percent to 10 
percent disabling, effective September 12, 2001.  

The case is REMANDED via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

On his substantive appeal received in February 2003, the 
veteran indicated that his condition had worsened since the 
denial of his claim.  His accredited representative has also 
cited to Proscelle v Derwinski 2 Vet. App. 629, 632 (1992) 
and Olson v. Principi, 3 Vet. App. 480, 482 (1992) to stand 
for the proposition that a new VA audiological examination is 
warranted.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).  

A review of the record shows that the veteran was seen by 
VA's Audiology service in October 1997, for a problem with 
his hearing aids.  At that time, his word recognition scores 
were 96 percent in the right, and 88 percent in the left.  
The December 1998 VA audiological examination report shows 
that he had word recognition scores of 94 percent in the 
right, and 80 percent in the left.  His four frequency 
decibel average was 48 on the right, and 56 on the left.  

In June 2000, however, the VA examiner found that his word 
recognition test results were not adequate for rating 
purposes.  His four frequency decibel average was 55 on the 
right, and 63 on the left.  In September 2001, his results 
from the CNC word list were again found to not be 
representative of his communication ability.  The examiner 
used a monitored live voice and W22 word lists, which 
resulted in speech recognition scores of 94 percent on the 
right and 72 percent on the left.  The examiner did not 
indicate why the Maryland CNC word test results were not felt 
to be representative of his communication level.

Because the veteran has indicated that his hearing has 
worsened, a new audiological examination is necessary.  On 
remand, if the veteran's CNC word tests results cannot be 
utilized, the examiner should explain the reasons therefore.  

The veteran is hereby informed that failure to report to any 
VA scheduled examination(s), without good cause, will result 
in a denial of the claim(s) for increase.  See 38 C.F.R. 
§ 3.655(b) (2003).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant or death of an immediate family member.  

If the veteran fails to report to any scheduled 
examination(s), the RO should obtain and associate with the 
claims file copy(ies) of the notice(s) of the examination(s) 
sent to him by the pertinent VA medical facility.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) redefined VA's duty to 
assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In this case, there is no VCAA notice with respect to a claim 
for an increased rating for hearing loss.  The Board 
recognizes that this issue arose from a VA examination, and 
not from a specific claim for increase.  Nevertheless, on 
remand such notice should be provided.



Thus, the case is REMANDED for the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied, with 
respect to the issue of an increased 
rating for hearing loss.  See also 38 
C.F.R. § 3.159 (2003).

2.  Please schedule the veteran for a VA 
audiological examination.  If the veteran 
fails to report to any scheduled 
examination(s), the RO should obtain and 
associate with the claims file copy(ies) 
of the notice(s) of the examination(s) 
sent to him by the pertinent VA medical 
facility.

3.  The VA audiological examiner should 
provide an examination, and review the 
claims file, especially the prior 
audiological reports.  If the current 
speech recognition scores are considered 
to be invalid, as in the past, the 
examiner should explain the reasons for 
that conclusion.   

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



